Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of USP 8133557, USP 8231951, USP 8765241, USP 9550913, USP 10273380, or USP 10829663.  
For example, applicants’ claim 26 in the present application is directed to “[a] beverage can end coating composition comprising: between about 60 and 95 weight percent of one or more polyester resins, based on solids content of the coating composition, wherein the one or more polyester resins are formed by reaction of one or more polyacid molecules and one or more polyol molecules, and wherein the one or more polyols are substantially free of NPG; a crosslinker comprising a benzoguanamine-formaldehyde resin; and a lubricant; wherein the coating composition includes between 10 to 50% solids, and wherein the coating composition, when applied to a cleaned and chrome-treated aluminum panel and cured for 14 seconds to a 249° C peak metal
temperature to achieve a dried film thickness of approximately 7.5 milligram per square inch and formed into a fully converted 202 standard opening beverage can end, passes less than 5 milliamps of current while being exposed for 4 seconds to an electrolyte solution containing 1% by weight of NaCl dissolved in deionized water.”
 Additionally, see also claims 2-50 and also claim 52 directed to a can and claim 52 to a method of making. 

The related provisional patent application USP 8133557 claims a can, comprising: a body portion; and an end portion, wherein at least one of the body and end portions are aluminum and are coated on at least one major surface with a coating composition comprising: a blend of two or more polyester resins each formed by the reaction of one or more polyacid molecules and one or more polyol molecules, wherein the blend has (i) between about 60 and 90 weight percent polyester resin having a T, less than about 25°C and (it) between about 10 and 40 weight percent polyester resin
having a T, greater than 50°C; 2 to 20 weight percent acrylate copolymer, based on the total weight of resin solids in the coating composition; and a crosslinker, and
wherein the coating composition is substantially free of mobile BPA and aromatic
glycidyl ether compounds.

The related provisional patent application USP 8231951 claims a coating composition, comprising: a blend of two or more polyester resins each formed by the reaction of one or more polyacid molecules and one or more polyol molecules, wherein the blend has (1)between about 60 and 90 weight percent polyester resin having a Tg less than25°C and (ii) between about 10 and 40 weight percent polyester resin having a Tg greater than 50°C; and a carrier; wherein the coating composition is a liquid composition that is substantially free of mobile BPA and aromatic glycidyl ether compounds and is suitable for use in forming a food contact packaging coating.
The related provisional patent application USP 8765241 claim an article, comprising: a metal food or beverage can have a body portion and an end portion, wherein the end portion is coated on at least one surface with a coating obtained from a coating composition comprising: between about 60 and 95 weight percent of one or more polyester resins, based on solids content of the coating composition, wherein at least one polyester resin has a Tg of less than about 50.degree. C.; and an oxirane- functional acrylic resin, wherein the acrylic resin is present in an amount up to about 20% by weight of the coating composition, based upon the total resin solids in the coating composition; wherein the coating composition is substantially free of mobile BPA and aromatic glycidyl ether compounds.

The related provisional patent USP 9550913, claims a can, comprising: a body portion; and an end portion, wherein at least one of the body and end portions are aluminum and are coated on at least one major surface with a coating composition comprising: one or more polyester resins, wherein at least one of the polyester resins has a Tg less than about 50.degree. C., wherein the polyester resin is formed by the reaction of one or more polyacid molecules and one or more polyol molecules; and a crosslinker, and wherein the coating composition is substantially free of mobile BPA and aromatic glycidyl ether compounds.
The related provisional patent application USP 10273380 claims an article, comprising an aluminum beverage can end coated on an interior surface with a coating obtained from a coating composition comprising: between about 60 and 95 weight percent of one or more polyester resins, based on solids content of the coating composition, wherein between about 50 and 100 weight percent of the one or more polyester resins are low Tg polyesters having a glass transition temperature of less than 50°C; and a crosslinker comprising a benzoguanamine-formaldehyde resin; wherein the coating passes less than 5 milliamps of current when test as described herein.
The related provisional patent application USP 10829663 claimed an article, comprising an aluminum beverage can end coated on an interior surface with a coating obtained from a coating composition comprising: between about 60 and 95 weight percent of one or more polyester resins, based on solids content of the coating composition, wherein between about 50 and 100 weight percent of the one or more polyester resins are low Tg polyesters having a glass transition temperature of less than 50°C; and a crosslinker comprising a benzoguanamine-formaldehyde resin; wherein the coating passes less than 5 milliamps of current when test as described herein.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of each patents claims a composition which is used as an article or container preferably for beverages and each of the independent patents claims appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
It is clear that all the elements of the present application’s claim are to be found in each of the patents’ claims (as the application’s claims fully encompasses the patents’ claims). Note that the specific articles of the patents are made by the coating composition of the present application. The difference between the application claims and the patents’ claims lies in the fact that the patents’ claims includes many more elements and is, thus, much more specific. Thus, the inventions of claims of the patents’ are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993).
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”



Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765